Title: To Thomas Jefferson from Robert R. Livingston, 18 February 1783
From: Livingston, Robert R.
To: Jefferson, Thomas


        
          Sir
          Philadelphia 18th. February 1783.
        
        I was yesterday honoured with your favor of the 14th which I shall lay before Congress this morning. As you have by this time received their resolution, which I had the honor to send you by the last Post, and again enclosed, you will be releived in some measure from your embarrassments, tho’ not entirely from your suspence with respect to their final determination. But that cannot be long doubtful, since the negotiations have certainly arrived at such a crisis, as either to terminate soon in a peace, or a total rupture, in the latter case, you will necessarily be obliged to proceed on your voyage, as Congress seem anxious to avail themselves of your abilities and information in the negotiations, unless they are fully assured that a speedy peace will preclude them from that advantage. I enclose a paper which contains all that we have yet received on this interesting subject. It may perhaps be difficult to account for our Ministers having signed before those of France. But if this  letter is genuine, it serves when compared with their instructions to prove that the terms of peace are acceptable to us, and not disagreable to France.
        I have the honor to be Sir with great Respect and Esteem your most obedt. humble servant,
        
          Robt R. Livingston
        
      